PER CURIAM.
We issued an opinion in this case on August 1, 1979. It appears, however, that the Respondents, Della Roberts and William Roberts, her husband, never received a copy of the opinion and learned of it accidently in a legal publication just before the time for rehearing had expired. In view of the foregoing we deem it appropriate to grant Respondents’ motion to republish the aforesaid opinion.
Accordingly, Respondents’ motion is granted and the Opinion in this case is republished as of October 31, 1979.
DOWNEY, C. J., and ANSTEAD and. LETTS, JJ., concur.